Citation Nr: 1504042	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-22 570	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance at a higher rate under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).  

REPRESENTATION

Appellant represented by; AMVETS

ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active duty service from February to October 2009.  He also had a period of active duty for training from July 2007 to February 2008.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a February 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a November 2012 letter, the Veteran was notified by the RO that his appeal had been certified to the Board.  In the letter, the Veteran was notified that he had 90 days from the date of the November 2012 letter to change his representative and that any new request should be submitted directly to the Board.  

In February 2013, the Board contacted the Veteran by letter and informed him that while AMVETS had been assisting him in his claim, there was no VA Form 21-22 (Appointment of Veterans Service Organization as Claimants Representative) granting a power-of-attorney (POA) in favor of AMVETS.  In March 2013, the Board received a VA Form 21-22 from the Veteran in which he appointed AMVETS as his representative.  Thereafter, in November 2014, the Veteran granted a POA in favor of Military Order of the Purple Heart (MOPH) thus revoking his POA in favor of AMVETS.  (Parenthetically, the Board notes that besides seeking a higher percentage level of education benefits, the Veteran has also filed claims for service-connected benefits.  As far as the Board is aware, such claims are not in appellate status.)  

Under the provisions of 38 C.F.R. § 20.1304 (2014), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  See 38 C.F.R. § 20.1304(a).  The Board normally cannot accept a request for a change in representation after this 90-day period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b).  In the present case, the Veteran has not submitted a motion to the Board requesting a change in his representative nor is there any explanation for the change in representation at this late date.  

Accordingly, the Board does not find good cause for the Veteran changing his representative at such a late date.  See e.g. Perez v. Shinseki, 25 Vet. App. 190 (2011) (Board did not err in denying claimant's request for change of representative, where request was submitted more than 90 days after his appeal was certified to the Board and no good cause was shown for the delay).  Consequently, the Board has not accepted the appointment of the new representative for purposes of the current appeal.  Nevertheless, because execution of a new VA Form 21-22 amounts to immediate revocation of the previous appointment of AMVETS, the Board finds that the Veteran is now unrepresented for the purpose of decision made herein.  


FINDINGS OF FACT

1.  The Veteran had active duty for training from July 10, 2007 to February 22, 2008.  

2.  The Veteran had active duty service from February 4, 2009 to October 29, 2009; a period of 8 months and 26 days of active service.  

3.  Multiple sclerosis was first clinically apparent in June 2009.  

4.  The Veteran's discharge from active duty service on October 29, 2009 was not by reason of physical disability, to include service-connected multiple sclerosis.  

5.  The Veteran was discharged from the United States Army Reserve on April 26, 2012 as a result of medical disqualification.  


CONCLUSION OF LAW

The criteria for an award of educational assistance benefits higher than a 60 percent benefit level under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520, 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present appeal, the Veteran contends that he is entitled to the maximum percentage benefit level (100 percent) for educational assistance under the Post-9/11 GI Bill.  Specifically, the Veteran argues that he is currently service connected for multiple sclerosis and that he was discharged from active duty as a result of this disability.  As such, he argues that his 60 percent benefit level is incorrect, and he is eligible for 100 percent of the benefit under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  

For the Veteran to be eligible for 100 percent of the educational benefit he is currently entitled under the Post-9/11 GI Bill, he must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected disability after 30 days of continuous service.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9640 (2014).  

Otherwise, an individual who served at least 30 total months, but less than 36 months, (including service on active duty in entry level and skill training) is entitled to 90 percent of the benefit; an individual who served at least 24 total months, but less than 30 months, (including service on active duty in entry level and skill training) is entitled to 80 percent of the benefit; an individual who served at least 18 total months, but less than 24 months, (excluding service on active duty in entry level and skill training) is entitled to 70 percent of the benefit; an individual who served at least 12 total months, but less than 18 months, (excluding service on active duty in entry level and skill training) is entitled to 60 percent of the benefit; an individual who served at least 6 total months, but less than 12 months, (excluding service on active duty in entry level and skill training) is entitled to 50 percent of the benefit; and finally, an individual who served 90 or more days, but less than 6 months, (excluding service on active duty in entry level and skill training) is entitled to 40 percent of the benefit.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9640.  

The Board notes that "active duty" (for purposes of governing the administration and payment of educational assistance under 38 U.S.C. chapter 33), is defined as full-time duty in the regular components of the Armed Forces.  Also, in the case of members of the reserve components of the Armed Forces (which the Veteran was a member), "active duty" means a call or order to active duty under 10 U.S.C. 688, 12301(a) 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of title 14.  See 38 U.S.C.A. § 3301(1)(B) (West 2014); 38 C.F.R. § 21.9505 (2014).  

In addition, "entry level and skill training" as it pertains to members of the Army means Basic Combat Training and Advanced Individual Training.  38 U.S.C.A. § 3301(2)(A).  

A DD-214 of record indicates a period of service for the Veteran from July 10, 2007 to February 22, 2008.  He was noted to have had "net active service this period" of 7 months and 13 days.  There was no prior active service identified.  His character of service was noted as honorable.  His type of separation was noted as being "release from active duty training."  The narrative reason for his separation was "completion of period of [active duty training]."  

Also, RO records reflect reporting that the Veteran had been on active duty from December 11, 2008 to December 21, 2008.  No official service department records documenting such service are associated with the Veteran's education claims folder.  

Otherwise, a second DD-Form 214 of record indicates that the Veteran served from February 4, 2009 to October 29, 2009.  He was noted to have been called to active duty under 10 U.S.C. § 12302.  He was also noted to have had net active service of 8 months and 26 days for the period, with 7 months and 13 days of prior active service.  His character of service was noted as honorable.  His type of separation was noted as being "release from active duty."  The narrative reason for his separation was "completion of required active service."  

In the present case, the Board finds that the 7 months and 13 days of "active duty for training" does not meet the definition of "active duty" under 38 U.S.C.A. § 3301(1)(B), as it pertains to members of the reserve components of the Armed Forces.  In this regard, as noted above, "active duty" as it pertains to members of the reserve components of the Armed Forces is service on "active duty" under a call or order to active duty under 10 U.S.C. 688, 12301(a) 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of title 14.  The identified statutes pertain to a call up or order to active duty for such things as war, emergencies, and/or augmentation of active forces for a named operational mission.  As noted above, the Veteran's call up to active service in February 2009 was in accordance with 10 U.S.C. § 12302.  

In light of the above, the Veteran's only apparent "active duty" for purposes of payment of educational assistance under 38 U.S.C. chapter 33 was the period of February 4, 2009 to October 29, 2009.  The net active duty for that period is 8 months and 26 days.  The RO appears to have included the 7 months and 13 days of active duty for training in its computation of the Veteran's aggregate active duty allowing for the awarding of 60 percent of the maximum benefit.  

Otherwise, the Veteran contends that he was discharged from active service for a service-connected disability (multiple sclerosis) after 30 days of continuous service.  Department of the Army military orders for the Veteran, dated October 21, 2009, note the following:  

You are released from active duty, not by reason of physical disability, and assigned as indicated on the date immediately following release from active duty.  Any temporary appointments held are terminated on your effective date of release from active duty.  

The military orders appear to have the Veteran returning to his Army Reserve unit in California.  The terminal date of the Veteran's reserve obligation was noted as June 6, 2015.  

A Department of the Army record, dated March 27, 2012, notes that the Veteran had been discharged from the United States Army Reserve effective April 26, 2012.  The type of discharge was reported as honorable, and it was noted that the Veteran was "Medically Disqualified - Not Result of Own Misconduct".  

In his May 2012 notice of disagreement (NOD), the Veteran commented, "I have just been recently ordered out of my reserve component on a medical discharge for a service-connected disability (Multiple Sclerosis)[.]"  

Here, the evidence reflects that the Veteran was not medically discharged from his active duty period ending October 29, 2009 due to multiple sclerosis or other disability.  Following his discharge from active duty he returned to his status as an Army reservist and continued to serve in that capacity for approximately 2 1/2 years until his medical discharge from the Army Reserve in April 2012 for multiple sclerosis.  At the time he was discharged from the Army Reserve, the evidence does not support that the Veteran was on active duty.  The law is clear that for the maximum rate based on the Veteran's length of active duty, he would have to have been discharged from active duty service for a service-connected disability.  

The Board notes that the statutory scheme provides for the rate of payment of educational assistance to be based on the length of service.  A limited exception was carved out for situations where a disability incurred in service prevents the Veteran from completing a longer period of service.  Such is not the case where an individual, such as the Veteran, is discharged back to his reserve unit despite the presence of a service-connected disability which does not, at that time, preclude his retention in the military.  

With the lack of showing of discharge from active duty due to a service-connected disability, the Board notes that the Veteran's level of benefit is determined based on the length of time he served in active duty service after September 10, 2001.  As previously noted, the Veteran had active duty for training from July 10, 2007 to February 22, 2008.  This service was not "active duty" for the purpose of payment of educational assistance under 38 U.S.C. chapter 33.  The Veteran does have "active duty" from February 4, 2009 to October 29, 2009 which does meet the definition of the "active duty" under U.S.C.A. § 3301(1)(B) and accounts for 8 months and 26 days of service.  (Parenthetically, an individual who served at least 6 total months but less than 12 months (excluding service on active duty in entry level and skill training) is entitled to no more than 50 percent of the maximum educational benefit amount payable.)  Otherwise, the evidence does not reflect nor has the Veteran alleged, that he has additional "active duty" in accordance with U.S.C.A. § 3301(1)(B).  

Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis on which the Veteran's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to educational assistance at a higher rate under Chapter 33, Title 38, United States Code, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


